

116 HR 5813 IH: Pathway to Stable and Affordable Housing for All Act
U.S. House of Representatives
2020-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5813IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2020Ms. Meng (for herself, Ms. Jayapal, Mr. Hastings, Ms. Norton, Mr. Michael F. Doyle of Pennsylvania, Mr. Cárdenas, Ms. Sánchez, Mr. McGovern, Mr. Thompson of California, Ms. Clarke of New York, and Mr. Lowenthal) introduced the following bill; which was referred to the Committee on AppropriationsA BILLTo provide direct appropriations for certain housing programs, and for other purposes.
	
 1.Short titleThis Act may be cited as the Pathway to Stable and Affordable Housing for All Act. 2.FindingsCongress finds that—
 (1)the 2018 point-in-time counts by the Department of Housing and Urban Development estimated that there were approximately 552,830 people experiencing homelessness on a single night in 2018, including nearly 160,000 children and youth;
 (2)the number of people experiencing homelessness described in paragraph (1) represents 17 out of every 10,000 people in the United States;
 (3)steps taken by the current Administration stand to limit access to programs that support individuals experiencing hardship in the United States, which could potentially increase the number of those who experience homelessness;
 (4)experts estimate that fully funding housing vouchers and providing an additional $40,000,000,000 in funding to the Housing Trust Fund each year could eliminate homelessness and housing poverty; and
 (5)the Federal Government must reiterate its commitment to ending homelessness and take actionable steps to do so.
			3.Direct appropriations for housing programs
 (a)Tenant-Based rental assistanceOut of funds in the Treasury not otherwise appropriated, there is appropriated to the Secretary of Housing and Urban Development for the provision of tenant-based rental assistance authorized under the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.) for all eligible households such sums as may be necessary for each of fiscal years 2021 through 2030.
 (b)Housing trust fundOut of funds in the Treasury not otherwise appropriated, there is appropriated to the Housing Trust Fund established under section 1338(a) of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4568(a)) $40,000,000,000 for each of fiscal years 2021 through 2030.
 (c)Continuum of care programOut of funds in the Treasury not otherwise appropriated, there is appropriated to the Secretary of Housing and Urban Development—
 (1)$10,000,000,000 for each of fiscal years 2021, 2022, and 2023 to make planning grants under the continuum of care program authorized under subtitle C of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11381 et seq.); and
 (2)$10,000,000,000 for each of fiscal years 2024 through 2030 to make grants under the continuum of care program authorized under subtitle C of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11381 et seq.).
 (d)Emergency solutions grant programOut of funds in the Treasury not otherwise appropriated, there is appropriated to the Secretary of Housing and Urban Development $10,000,000,000 for each of fiscal years 2021, 2022, and 2023 to make grants under the emergency solutions grant program authorized under subtitle B of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11371 et seq.).
			